        Case 1:20-cv-00534-AWI-SAB Document 77 Filed 03/08/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                                )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                        )
12                  Plaintiff,                          )
                                                        )   ORDER DENYING PLAINTIFF’S SECOND
13          v.                                              MOTION FOR CORRESPONDENCE WITH
                                                        )   THIRD PARTY INMATE WITNESSES
14                                                      )
     KING CLARK, et al.,
                                                        )   (ECF No. 76)
15                                                      )
                    Defendants.                         )
16                                                      )

17          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s second motion for a court order to allow him to

20   correspond with third party inmate witnesses, filed March 4, 2021.

21          California Code of Regulations title 15, § 3139 governs correspondence between inmates,

22   parolees, and probationers. It provides in part:

23          (a) Inmates shall obtain written authorization from the Warden/ Regional Parole Administrator
                or their designee/assigned probation officer, person in charge of the County Jail and/or
24              other State Correctional Systems, at a level not less than Correctional Captain/Facility
                Captain or Parole Agent III, to correspond with any of the following:
25
26          (1) Inmates under the jurisdiction of any county, state or federal, juvenile or adult correctional
                agency.
27
            (2) Persons committed to any county, state or federal program as a civil addict.
28

                                                            1
        Case 1:20-cv-00534-AWI-SAB Document 77 Filed 03/08/21 Page 2 of 2



1             (3) Persons on parole or civil addict outpatient status under the jurisdiction of any county, state
                  or federal, juvenile or adult correctional agency.
2
              (4) Persons on probation.
3
4    Cal. Code of Regs. tit. 15, § 3139.

5             Plaintiff contends that he has taken steps by filing two inmate requests for interview in order to

6    correspond with third party inmate witnesses. First, as stated in the Court’s February 18, 2021 order,

7    Plaintiff fails to identify why he needs communication with certain inmate witnesses is necessary at

8    this time, as the case is not set for trial and discovery just opened. In addition, Plaintiff has not shown

9    that he availed himself of the applicable process and was denied. See Cal. Code of Regs. tit. 15, §

10   3139(b) (“Inmates may initiate requests to correspond with the above by contacting their Correctional

11   Counselor I (CCI).”) However, even if Plaintiff has adequately pursued the prison administrative

12   procedures for authorization to communicate with inmates at other prisons he has not shown this court

13   that any such communications are necessary to prosecute this action. See Puckett v. Bailey, No. 1:10–

14   cv–2145 LJO GBC (PC), 2012 WL 1196488, at *2 (E.D. Cal. Apr. 10, 2012) (denying plaintiff's

15   motion to correspond with inmate witnesses because he failed to show the prospective witnesses had

16   relevant knowledge); Tilei v. Wan, No. 1:06–cv–0776 OWW GSA, 2011 WL 121552, at *7 (E.D. Cal.

17   Jan.13, 2011) (same). Moreover, Plaintiff is advised cautioned that this Court does not have

18   jurisdiction in this action over anyone other than plaintiff and defendants. See Zenith Radio Corp. v.

19   Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Accordingly, Plaintiff’s second motion for a

20   court order to correspond with third party inmate witnesses.

21
22   IT IS SO ORDERED.

23   Dated:     March 8, 2021
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           2
